The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 21, 2020

                                2020COA82

No. 18CA2309, Grenillo v. Estate of Joel Hansen — Courts and

Court Procedure — Limitation of Actions — Commencement of

New Action Upon Involuntary Dismissal

     Under specified circumstances, Colorado’s remedial revival

statute, section 13-80-111, C.R.S. 2019, allows a plaintiff to refile

an action that was dismissed for lack of jurisdiction within ninety

days after dismissal, despite the running of the statute of

limitations. A division of the court of appeals holds, as a matter of

first impression, that the remedial revival statute cannot be invoked

against a defendant who was not named as a defendant in the

original action. The majority therefore affirms the district court’s

dismissal of the plaintiff’s complaint.
     The dissent argues that the Colorado Supreme Court’s

decision in Currier v. Sutherland, 218 P.3d 709 (Colo. 2009),

requires reversal of the district court’s dismissal of the plaintiff’s

complaint.
COLORADO COURT OF APPEALS                                        2020COA82


Court of Appeals No. 18CA2309
City and County of Denver District Court No. 18CV31785
Honorable David H. Goldberg, Judge


Sherri Grenillo,

Plaintiff-Appellant,

v.

Estate of Joel Hansen,

Defendant-Appellee.


                       JUDGMENT AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VI
                          Opinion by JUDGE TERRY
                             Welling, J., concurs
                             Berger, J., dissents

                          Announced May 21, 2020


Keating Wagner Polidori Free P.C., Melissa A. Hailey, Denver, Colorado; Mager
Law Group LLC, Tara M. Mager, Denver, Colorado, for Plaintiff-Appellant

Wheeler Law P.C., Karen H. Wheeler, Jami A. Maul, Nicholas J. Deaver,
Greenwood Village, Colorado, for Defendant-Appellee

The Sawaya Law Firm, John Poor, Denver, Colorado, for Amicus Curiae
Colorado Trial Lawyers Association
¶1    Under specified circumstances, Colorado’s remedial revival

 statute, section 13-80-111, C.R.S. 2019, allows a plaintiff to refile

 an action that was dismissed for lack of jurisdiction within ninety

 days after dismissal, despite the running of the statute of

 limitations. We conclude that the remedial revival statute cannot

 be invoked against a defendant who was not named as a defendant

 in the original action. We therefore affirm the district court’s

 judgment dismissing the complaint of plaintiff, Sherri Grenillo,

 against defendant, the Estate of Joel Hansen.

                           I.    Background

¶2    Grenillo and the decedent, Joel Hansen, were involved in a car

 accident on September 3, 2014. Grenillo filed a negligence claim

 naming the decedent as the defendant on August 31, 2017, three

 days before the applicable three-year statute of limitations was set

 to expire. § 13-80-101, C.R.S. 2019. After failing to accomplish

 service of the complaint, Grenillo found out that the decedent had

 passed away, but Grenillo was unable to confirm the date of death.

 She therefore sought to serve the decedent by substituted service

 on his insurer.




                                    1
¶3    In January 2018, the decedent’s wife and his insurer filed

 motions to quash, indicating that the decedent had died on August

 15, 2017. Grenillo conceded that the district court lacked personal

 jurisdiction over the decedent and filed a notice of inability to

 perfect personal service on the named defendant. The court

 dismissed the case without prejudice for lack of jurisdiction on

 February 15, 2018. The decedent’s wife filed a motion for

 reconsideration, urging the district court to dismiss Grenillo’s claim

 with prejudice, but the court denied the motion.

¶4    Grenillo opened an estate for the decedent and filed a new

 complaint naming the estate as defendant on May 14, 2018, more

 than eight months after the statute of limitations had expired. The

 new complaint was based on the same allegations as the original

 complaint.

¶5    The estate moved to dismiss the new action as time barred

 because it was filed outside the three-year statute of limitations.

 § 13-80-101. But Grenillo maintained that her suit was timely

 because it was filed within ninety days after the dismissal of the

 original suit, and therefore satisfied the requirements for

 application of the remedial revival statute.


                                    2
¶6    The court granted the estate’s motion and dismissed the case

 with prejudice. Relying on Currier v. Sutherland, 218 P.3d 709

 (Colo. 2009), the district court analyzed whether it had personal

 and subject matter jurisdiction over the claim. The court concluded

 that because it retained subject matter jurisdiction, the action was

 not dismissed for “lack of jurisdiction” as provided in section 13-80-

 111. The court also noted that because it was Grenillo who had

 moved to dismiss the original action, the dismissal was not

 involuntary. The court therefore held that Grenillo’s second action

 could not be brought under the remedial revival statute and was

 time barred. The court also granted the estate’s motion for attorney

 fees and costs.

                   II.   The Remedial Revival Statute

¶7    The remedial revival statute is titled “Commencement of new

 action upon involuntary dismissal,” and states in relevant part:

           If an action is commenced within the period
           allowed by this article and is terminated
           because of lack of jurisdiction or improper
           venue, the plaintiff or, if he dies and the cause
           of action survives, the personal representative
           may commence a new action upon the same
           cause of action within ninety days after the
           termination of the original action . . . and the
           defendant may interpose any defense,


                                   3
           counterclaim, or setoff which might have been
           interposed in the original action.

 § 13-80-111(1) (emphasis added). (We note that although the title

 of the statute mentions “involuntary dismissal,” the text of the

 statute does not.)

¶8    When properly invoked, the remedial revival statute tolls the

 running of the applicable statute of limitations in a case where the

 original action has been terminated for lack of jurisdiction or

 improper venue. Nguyen v. Swedish Med. Ctr., 890 P.2d 255, 256

 (Colo. App. 1995). The statute reflects a legislative intent to enable

 litigants to avoid hardships that might result from strict adherence

 to the provisions of statutes of limitation. Soehner v. Soehner, 642
P.2d 27, 28 (Colo. App. 1981).

¶9    Grenillo urges us to reverse the district court’s order

 dismissing her action against the estate and to conclude that the

 remedial revival statute applies to her action. However, under the

 plain language of the statute, we conclude that the remedial revival

 statute does not apply to revive a claim against a defendant who

 was not a party to the original action.




                                    4
                 A.    The Plain Language of the Statute

¶ 10   Our review of statutory provisions is de novo. Cowen v.

  People, 2018 CO 96, ¶ 11. When interpreting a statute, our

  primary purpose is to ascertain and give effect to the General

  Assembly’s intent. Id. at ¶ 12. We start by examining the plain

  meaning of the statutory language. Id. A court should always turn

  first to the plain meaning rule because “courts must presume that a

  legislature says in a statute what it means and means in a statute

  what it says there.” Id. (quoting Conn. Nat’l Bank v. Germain, 503
U.S. 249, 253-54 (1992)). Consequently, if the language in a

  statute is clear and unambiguous, we give effect to its plain

  meaning and look no further. Id.

¶ 11   The plain language of the statute does not allow a plaintiff to

  bring her revived action against a new defendant — in this case, the

  estate of the decedent — that was not a party to the original action.

  As relevant here, section 13-80-111(1) addresses the situation

  where a plaintiff dies, and it provides that if the cause of action

  survives, a new action may be brought within ninety days by the

  personal representative of the deceased plaintiff. See § 13-80-

  111(1) (“[T]he plaintiff or, if he dies and the cause of action survives,


                                      5
  the personal representative may commence a new action . . . .”)

  (emphasis added).

¶ 12   The statute makes no reference to the situation where the new

  suit is brought against a different defendant, such as the estate of

  the originally named defendant. Instead, unlike the reference to a

  deceased plaintiff’s estate, the statute only refers to the defendant

  by saying, “the defendant may interpose any defense, counterclaim,

  or setoff which might have been interposed in the original action.”
Id. (emphasis added).

¶ 13   Because the statute simply does not address the situation

  where the defendant is deceased, or where a different defendant

  (such as an estate) replaces the original defendant, we conclude

  that the legislature intended the statute to be invoked only against

  the original defendant, and not against a different defendant,

  including a later-named estate of the defendant.

¶ 14   In drafting the remedial revival statute, the legislature could

  have included language similar to its reference to a substituted

  plaintiff, so that a decedent’s estate could be substituted for a

  deceased defendant, but it did not do so. See Mook v. Bd. of Cty.

  Comm’rs, 2020 CO 12, ¶ 35 (noting that just as important as what


                                     6
  the statute says is what the statute does not say and concluding

  that omission of qualifying language was therefore intentional).

¶ 15   Courts in other jurisdictions, interpreting savings statutes

  similar to our remedial revival statute, have concluded that their

  statutes cannot be used to allow claims against a different

  defendant than the one named in the original complaint. See

  Children’s Hosp. v. Ohio Dep’t of Pub. Welfare, 433 N.E.2d 187, 189-

  90 (Ohio 1982) (savings statute can only be invoked when original

  action and new action are substantially the same; actions are not

  substantially the same where parties in the new action and the

  original action are different); Turner v. Aldor Co. of Nashville, Inc.,

  827 S.W.2d 318, 321 (Tenn. Ct. App. 1991) (same); see also Vari v.

  Food Fair Stores, New Castle Inc., 205 A.2d 529, 530-31 (Del. 1964)

  (savings statute only applies to actions involving the same parties);

  Hartz v. Brunson, 2 N.W.2d 280, 281 (Iowa 1942) (same); Williams v.

  Zortman Mining, Inc., 914 P.2d 971, 973-74 (Mont. 1996) (same);

  Rito Cebolla Invs., Ltd. v. Golden W. Land Corp., 607 P.2d 659, 666

  (N.M. Ct. App. 1980) (same); Scott v. Nance, 117 S.E.2d 279, 281

  (Va. 1960) (same).




                                      7
¶ 16   And while we are aware that some other states have made

  exceptions to the general rule where the change in parties is

  nominal or where identical interests are represented, the plain

  language of our statute does not support such an interpretation.

  See Estate of Brookoff v. Clark, 2018 CO 80, ¶ 6 (in interpreting

  statutes, we may not carve out an exception not provided for in the

  law; to write a special limitation into a statute is a function of the

  legislature and not the courts); see also, e.g., Beilke v. Droz, 316
N.W.2d 912, 914-15 (Iowa 1982) (concluding that the plaintiff’s first

  personal injury action, brought against liability insurer of driver

  and owners of the vehicle involved in the accident, could be

  continued against insured and owners of the vehicle).

                B.   Conflict with Probate Claims Statute

¶ 17   Because of the potential implications for decedents’ estates, we

  think it important to note that adopting Grenillo’s interpretation of

  the remedial revival statute — to allow a plaintiff to use the statute

  to bring her second action against a defendant (a decedent’s estate)

  that was not a party to the original action — would conflict with a

  provision of the Probate Code.




                                     8
¶ 18   In section 15-12-802(2), C.R.S. 2019, the legislature —

  apparently recognizing the potential for the filing of claims against a

  decedent where the claimant isn’t immediately aware that the

  decedent has died — paved a slim pathway for the filing of suit

  against a decedent’s estate. This statute gives a four-month tolling

  period after a decedent’s death for filing such an action against the

  estate. Its provisions indicate a strong policy preference for limiting

  claims against decedents’ estates.

¶ 19   Grenillo concedes that, because she did not learn the date of

  Hansen’s death until after that four-month tolling window had

  closed, she was unable to complete the Colorado Supreme Court’s

  approved form, JDF 926SC, Petition for Formal Appointment of

  Special Administrator (revised June 2019),

  https://perma.cc/NA7D-3YZA, in time to open an estate and

  amend her original complaint to name the estate as a defendant, as

  permitted under section 15-12-802(2).

¶ 20   Interpreting the remedial revival statute to apply to Grenillo’s

  suit would set up a conflict between that statute and section 15-12-

  802(2). Because of our resolution of this appeal, we do not need to

  decide whether there is an irreconcilable conflict between the two


                                     9
  statutes. Cf. § 2-4-205, C.R.S. 2019 (“If a general provision

  conflicts with a special or local provision, it shall be construed, if

  possible, so that effect is given to both. If the conflict between the

  provisions is irreconcilable, the special or local provision prevails as

  an exception to the general provision, unless the general provision

  is the later adoption and the manifest intent is that the general

  provision prevail.”).

          III.   Currier’s Dictum Does Not Change Our Analysis

¶ 21   According to Grenillo, the supreme court’s decision in Currier

  indicates that the remedial revival statute can be used to revive an

  action against a defendant who was not a party to the original

  action. We do not read Currier so broadly.

¶ 22   In Currier, the plaintiffs were unaware of the defendant’s death

  and filed an action against him days before the statute of

  limitations expired. 218 P.3d at 711. By the time the plaintiffs

  became aware of his death, the statute of limitations had expired.
Id. The plaintiffs opened an estate for the decedent and amended

  their complaint to name the estate and the administrator of the

  estate as defendants. Id. After the new defendants moved to

  dismiss the action, the district court granted the motion but


                                     10
  declined to dismiss the complaint for lack of jurisdiction as

  plaintiffs had requested. Id. Instead, the district court based its

  dismissal on the running of the statute of limitations. Id. On

  appeal, the plaintiffs argued that the district court should have

  dismissed their action for lack of jurisdiction. Id.

¶ 23   Our supreme court held that the remedial revival statute can

  be invoked when an action is dismissed based on either personal

  jurisdiction or subject matter jurisdiction. Id. at 712-15. The

  court, however, concluded that the plaintiffs’ action could not be

  revived because a prerequisite could not be met: the district court

  did not lack either personal or subject matter jurisdiction over the

  action when it was dismissed. Id. at 715. The court also held that

  the plaintiffs’ amendment did not relate back to the original

  complaint’s filing because the estate did not have notice of the

  action. Id. at 716.

¶ 24   Grenillo relies on language from Currier to argue that she can

  invoke the remedial revival statute in this case. In passing, the

  supreme court remarked that “[i]f . . . the trial court had no

  jurisdiction over the claims against [the decedent], the case should

  have been dismissed for lack of jurisdiction, and the remedial


                                    11
  revival statute can be invoked.” Id. at 712. According to Grenillo,

  our supreme court condones the use of the remedial revival statute

  against a new defendant in a case like hers.

¶ 25   However, the court’s comment did not address an issue that

  was actually decided in Currier; and the Currier court was not faced

  with the facts of our case. When the plaintiffs’ complaint was

  dismissed in Currier, it had already been amended to name the

  estate of the (by then) deceased defendant as well as the special

  administrator as defendants. Id. at 711. The Currier court

  therefore did not need to consider whether the statute could be

  applied, as Grenillo argues here, against a defendant who was not a

  party to the original action. Rather, if the Currier plaintiffs had filed

  a new action under the remedial revival statute, it would have been

  filed against the very same defendants who were named in the

  original action.

¶ 26   Thus, the language relied on by Grenillo is inapplicable here.

  To the extent it can be read to apply to our facts, it is mere dictum,

  and for the reasons we have explained, we do not find it persuasive.

  Currier therefore does not preclude our holding.




                                     12
                  IV.   Justice Eid’s Opinion in Currier

¶ 27   Grenillo further relies on the following language of Justice

  Eid’s opinion in Currier:

             Under the majority’s interpretation of the
             statute, had the plaintiffs in this case moved
             for a voluntary dismissal of the case based on
             lack of personal jurisdiction, and had the trial
             court dismissed the case at that point, the
             dismissal would have been one for lack of
             “jurisdiction” (that is, lack of personal
             jurisdiction), and the plaintiffs could have
             taken advantage of the provision’s 90-day
             refiling period. The plaintiffs’ mistake, then,
             was to amend their original complaint to add
             the proper defendants, rather than dismissing
             and refiling the action to name the proper
             defendants.
218 P.3d at 717 (Eid, J., concurring in part and concurring in the

  judgment in part) (citing id. at 714 (majority opinion)).

¶ 28   Grenillo appears to have used Justice Eid’s opinion as the

  playbook for filing her new complaint in the district court. We note

  that Justice Eid was not necessarily advocating such a procedure,

  but was instead criticizing the implications of the majority’s

  opinion. In any event, her opinion is not binding on this court, and

  for the reasons discussed above, we conclude that Grenillo’s




                                    13
  attempt to find a way around the statute of limitations is

  unsuccessful.

                      V.     Attorney Fees and Costs

¶ 29   Grenillo argues that because the district court erred in

  dismissing her complaint, the court also erred in awarding attorney

  fees to the estate under section 13-17-201, C.R.S. 2019, and in

  awarding costs. Given our conclusion that the suit was properly

  dismissed, we conclude that the court did not err in awarding fees

  and costs to the estate.

¶ 30   Because the estate has prevailed in this appeal, we likewise

  conclude that it must be awarded its appellate attorney fees and

  costs.

                              VI.   Conclusion

¶ 31   The judgment is affirmed, and the case is remanded to the

  district court to award the estate’s attorney fees and costs incurred

  in this appeal.

       JUDGE WELLING concurs.

       JUDGE BERGER dissents.




                                     14
       JUDGE BERGER, dissenting.

¶ 32   The majority opinion is well reasoned and faithful to the words

  of the statute that we are tasked with construing and applying. So

  why am I dissenting? I dissent because the majority’s opinion is

  not faithful to a recent decision of the Colorado Supreme Court.

  See Currier v. Sutherland, 218 P.3d 709 (Colo. 2009). The majority

  attempts to avoid this problem by characterizing the portions of the

  supreme court’s opinion that are inconsistent with the majority

  opinion as dictum.

¶ 33   For two reasons I cannot travel on this path. First, as a

  number of federal courts have said regarding statements of the

  United States Supreme Court, there is dictum and then there is

  Supreme Court dictum. In re Pre-Filled Propane Tank Antitrust

  Litig., 860 F.3d 1059, 1064-65 (8th Cir. 2017) (collecting cases).

  While this case does not implicate opinions of the United States

  Supreme Court, the Colorado Supreme Court is the court of last

  resort in Colorado and, on state law issues, that court has the final

  word. Willhite v. Rodriguez-Cera, 2012 CO 29, ¶ 9. I think that

  position requires us to give opinions of the Colorado Supreme Court

  the same respect as lower courts must afford the opinions of the


                                    15
  United States Supreme Court. By extension, that means that we

  should apply the dictum doctrine with special care, particularly

  when we address recent decisions of the Colorado Supreme Court.

¶ 34   Second, and perhaps even more persuasively, Justice Eid

  concurred in part and concurred in the judgment in part in Currier,

  218 P.3d 709, 716-17 (Eid, J., concurring in part and concurring in

  the judgment). In arguing against the majority’s construction of the

  statute, Justice Eid explained clearly the consequences of the

  majority’s holding. Id. at 717. Justice Eid accurately foreshadowed

  the case that is now before us and explained clearly why the

  majority’s rule requires that a complaint of the type presented to us

  withstands dismissal. Id.

¶ 35   The hypothetical facts addressed by Justice Eid are the facts

  of this case. The consequences addressed by Justice Eid mandate

  a reversal in this case. Faced with Justice Eid’s separate opinion,

  the Currier majority said nothing to disabuse anyone of the clear

  consequences detailed in the separate opinion. This tells me that

  the majority decided Currier with a full understanding of those

  consequences.




                                   16
¶ 36   Maybe the supreme court didn’t mean what it said in Currier,

  and maybe if that court takes another shot at the question

  presented in this case it will disavow what it said there, either on

  the basis of the dictum doctrine or otherwise. But that task is

  solely for the supreme court, not this court. See People v. Novotny,

  2014 CO 18, ¶ 26.

¶ 37   For these reasons, as required by Currier, I would reverse the

  judgment of the district court and direct the district court to

  reinstate the plaintiff’s complaint. I respectfully dissent.




                                     17